Third District Court of Appeal
                               State of Florida

                      Opinion filed December 29, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1914
                     Lower Tribunal No. F16-11280A
                          ________________


                        Mackenson Cherisme,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

     Mackenson Cherisme, in proper person.

      Ashley Moody, Attorney General, and Sandra Lipman, Assistant
Attorney General, for appellee.


Before SCALES, HENDON, and MILLER, JJ.

     PER CURIAM.
     Affirmed. See State v. Gray, 633 So. 2d 105 (Fla. 2d DCA 1994);

Woods v. State, 314 So. 3d 683 (Fla. 3d DCA 2021).




                                   2